DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on January 28, 2021.  Claims 1-28 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed January 28, 2021, with respect to claims 1-28 have been fully considered and are persuasive.  The rejection of November 27, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an apparatus and method for controlling the ratio set point of a Continuously Variable Transmission (having an input connected to a prime mover and an output having a controller and steps of obtaining an actual RPM value of the prime mover; obtaining an actual engine torque value of the prime mover; calculating the CVT ratio set point as a function of both the actual RPM value and the actual engine torque value; and controlling the CVT to reach the calculated CVT ratio set point as recited as a whole together in claims 1 and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659